[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:             28 September 1995 Date of Application:          28 September 1995 Date Application Filed:       29 September 1995 Date of Decision:             27 May 1997
Application for review of sentence imposed by the Superior Court of Tolland at Rockville Docket Number CR 94-005473.
Lawrence Smith, Pro Se, James A. Shanley, Jr. Esq., Stand by Counsel for Petitioner.
Sandra Tullius, Esq., For the State of Connecticut.
The petitioner was convicted after a trial by jury of Possession of Narcotics in violation of 21a-279 (a). The court imposed the maximum penalty of seven years to serve.
The petitioner was found to be in possession of a package of heroin while he was an inmate at Somers Correctional Institution in Somers, Connecticut.
Petitioner who represented himself Pro Se spoke to the panel at the hearing. He requested that the panel run this sentence concurrent with the Fifty-one years he is already responsible to serve. Petitioner felt one day over the 51 years was one day too much. The petitioner asked for mitigation from the panel so he could see some possible end of his period of incarceration. In closing petitioner noted that he did not kill anyone and the present sentence is excessive. CT Page 6606
Counsel for the state noted the court took into consideration that the petitioner has an extensive criminal record and that he seems to be able to commit crimes both in prison and out of prison with regularity. Counsel stated that the court felt that drugs in a correctional institution was a serious offense that required the most severe of sentence.
In reviewing the remarks of the sentencing court we find appropriate remarks to support the maximum sentence imposed. Contrary to the petitioner's request there is no reward given in the criminal justice system for someone who continues to commit crimes while inside of the institution.
As noted by the petitioner "He has not killed anyone" and has racked up a sentence of close to 60 years to serve. While cumulatively this may seem to be harsh this panel can only act on the sentence before it. In that context drugs in a prison cannot be tolerated. In accordance with Practice Book Section the sentence imposed is appropriate. THE SENTENCE IS AFFIRMED.
Purtill, Klaczak and Norko, J.'s participated in this decision.
Norko, J.
Purtill, J.
Klaczak, J.